DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendments filed 7/27/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamura et al. (US PGPub 2013/0038736 A1) teaches (Fig. 41) a light source 28a, 28b configured to emit visible light to illuminate surroundings (Paragraphs 128-130, 216) and an electromagnetic wave generator 2102 configured to emit electromagnetic waves to detect a surrounding object (Paragraphs 208-216) and a reflector 26 to emit light from the light source and electromagnetic waves from the electromagnetic wave generator (Paragraph 213).
Kawaguchi et al. (US PGPub 2020/0263850 A1) teaches the scanning device reflector being two rotating reflectors 21b (Fig. 12).
Kishimoto et al. (JP 2011 157022A, citations herein refer to the attached machine translation) teaches (Figs. 2 and 3) the second reflector 32 having a larger area than the first reflector 31 because the light incident on the first mirror 31 is a constant position while the light incident on the second mirror is in a range due to rotation of the first mirror 31 (Paragraph 47).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-4, 6, and 8-12, the claims recite that the second reflection region is wider than the first reflection region.  As seen in Kishimoto et al., it is known in the prior art to make the second reflector larger in order to accommodate the movement from the first mirror.  However, as seen in Fig. 3 of Kishimoto et al., the movement of the light position on the second mirror 32 is along the length of the second mirror.  As the movement is along the length of the second mirror 32, one having ordinary skill in the art would make the length longer, but not necessarily the width of the second reflector. 
As seen in Applicant’s Figs. 1 and 2, the first reflector 12 reflects onto the second region R2 (Paragraph 28).  As the variation in the light incident on the second reflector 16 is along the width of the second reflector, the second reflector is made wider to accommodate a wider area necessary to reflect the varying location of the beam.
Furthermore, while the prior art recognizes the use of a rotating reflector of the same type as the reflectors of Applicant’s, as seen Yamamura et al. Fig. 41 #26, the prior art only uses one of the rotating reflectors to sufficiently establish a lighting and scanning region. One having ordinary skill in the art would not have found it obvious to include a second rotating reflector of the same type as Applicant’s when one such rotating reflector is sufficient and therefore would not have found it obvious to have the second reflector have a greater width than the first, despite the teachings of Kishimoto et al. that larger area reflectors are used to accommodate movement of the light along the length direction.
As to claims 5 and 7, it is known in the prior art, such as in Yamamura et al. Fig. 41, to use both light for headlight purposes and electromagnetic waves for detection purposes in conjunction with the same reflector.  Furthermore, it is known, such as Kawaguchi et al. Fig. 21 #21b, to use two rotating reflectors 21b.  However, the prior art does not teach or suggest that the second reflector is configured to reflect emitted light emitted directly from the light source.  One having ordinary skill in the art making the modification of Yamamura et al in view of Kawaguchi et al. would use both reflectors with both the headlight and electromagnetic detector in order to combine the functions into one element.  Therefore, one having ordinary skill in the art would not find it obvious to have the light for the illumination emit directly onto the second reflector, as claimed in claims 5 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875